


110 HRES 727 IH: Providing for a moratorium on the

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 727
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Flake (for
			 himself and Mr. Moran of Kansas)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for a moratorium on the
		  consideration of any bill or joint resolution, or amendment thereto or
		  conference report thereon, that contains any congressional earmark until a
		  bipartisan panel is established to provide oversight over the congressional
		  earmarking process and that panel reports its recommendations to the
		  House.
	
	
		That, notwithstanding clause 9 of rule XXI
			 of the Rules of the House of Representatives, it shall not be in order to
			 consider any bill or joint resolution, or amendment thereto or conference
			 report thereon, that contains any congressional earmark (as defined in such
			 rule) unless and until—
			(1)a
			 bipartisan panel comprised of Members appointed by the Speaker and the minority
			 leader is established to make recommendations to the House on how to better
			 provide oversight of the congressional earmarking process to prevent waste,
			 fraud, and abuse of taxpayer funds; and
			(2)that panel reports
			 its recommendations to the House.
			
